STONE, C. J.
The Alabama Iron Works agreed in writing with Hurley & Brown to manufacture for them, and furnish to them, “in such quantities as may be required by said Hurley & Brown,” certain machines known as “The Hurley Fertilizer Distributer,” at $5.00 a piece; the machines to be put up • in good style and workmanship. By the con*219tract, “Hurley & Brown agreed to pay one half of said price accompanying the order, the balance when the goods are ready for delivery.” The foregoing is the substance of the contract, dated January 13, 1888.
On the day the contract was entered into, the uncontroverted testimony is, that one order for twenty-five machines was placed, and with it forty dollars as an advanced payment. This, it is shown, was accepted by the Alabama Iron Works, as a sufficient advance payment for this order. Soon after-wards, two other similar orders were placed of twenty-five machines each, and with each of them fifty dollars, which was also accepted as sufficient advance payment. The present action by Hurley & Brown counts on an alleged breach of said contract, first, in not manufacturing and delivering the machines, and, second, in delivering only six machines, which were of inferior material and workmanship. The testimony, with little if any conflict, tends strongly to show that the Alabama Iron Works violated and broke its contract, and the chief question contested was the measure of damages.
Pending the negotiations, if the testimony of Brown be believed (it was not controverted), the officers of the Alabama’ Iron Works were informed that many of the machines ordered were for sale and use in Louisiana. One of the orders was for that market. There was no error in receiving proof of the market value of the machines in Louisiana, for -two reasons: First, it was the same as the proven value in Alabama, phis the transportation. This testimony could not possibly do any injury, as it was, at most, redundant. Second, it was right in itself, for the Alabama Iron Works were notified of the market for which they were intended, and that intended use thereby became an element of the injury sustained. — Snow v. Shomacker Manf. Co., 69 Ala. 111, 118-9; Daughtery v. Amer. Tel. Co., 75 Ala. 168.
If there had been testimony tending to show, or, if from the nature of the machines we could infer, that Hurley & Brown could have supplied their want, and in proper time, at some other manufactory, then it probably would have been their duty to do so, and thus have lightened the burden of the breach which rested on the defendant. The uncontradicted testimony, however, is, that they did not and could not learn that the Iron Works Company would violate their contract, until it was probably too late to make other arrangements. Tet, notwithstanding this delay, Hurley & *220Brown made prompt and diligent efforts at several manufacturing centres — indeed, they were extra diligent, if tbe testimony be true, and failed at every point. ■ Charges asked, seeking to raise this question, were all rightly refused. They are all opposed to the trend of the testimony, and would have tended to mislead. Eor that reason, if for no other, they were rightly refused. — Bell v. Reynolds, 78 Ala. 511.
There is nothing in any of the questions raised.
Affirmed.